DETAILED ACTION
Applicant’s 05/03/2021 response to the previous 02/19/2021 Office action has been considered and entered.

This application was granted Special status on 01/22/2021.

This is the First Notice of Allowance of claims 1-19 and 28-37 as amended and/or filed in Applicant’s 05/03/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 13 November 2018 (20181113).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of and claims priority to PCT/CA2019/051619 filed on 11/13/2019 which claims priority to provisional Application number 62/760,598 filed on 13 November 2018 (20181113).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 03/02/2021 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) 

Response to Amendments/Arguments
Applicant’s 05/03/2021 amendments to the claims and arguments in support thereof with respect to the 35 USC 101 rejection set forth in section 9 of said previous Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

Applicant’s 05/03/2021 amendments to the claims and arguments in support thereof with respect to the 35 USC 103 rejections set forth in sections 14-17 of said previous Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn.  
 
All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-19 and 28-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20170265392 A1 to VAN DE VEGTE; John et al. (VanDeVegte) in view of US 20190291277 A1 to OLEYNIK; Mark fails to teach or render obvious a method, system and automated harvester, comprising: a frame; a vision system supported by a rail at one end of the frame, the vision system configured to scan a growing bed under the frame; and a picking system moveable within a working area defined by the frame, the picking system comprising a plurality of flexible fingers for gripping mushrooms, the flexible fingers being controlled by the picker to move towards and away from each other, each finger being configured to conform around a cap of the mushroom in response to pressure applied against a portion of the fingers by the mushroom during a picking operation as set forth in the independent claim(s). 
Resort may be had to, for example only, figures 20a-c to show the novelty in the flexible finger design and manner of “conforming” around the cap of the mushrooms.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to harvesting machines and the implements used therein.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210603                                                                                                                                                                                                       
/BEHRANG BADII/Primary Examiner, Art Unit 3665